Title: To James Madison from James K. Paulding, 16 July 1818
From: Paulding, James K.
To: Madison, James


Letter not found. [16 July 1818]. Offered for sale in Robert F. Batchelder Catalog 42 [1983], item 373, where it is described as an undated, one-page autograph letter, signed, requesting “the information he [JM] was good enough to promise respecting the various essays as well as the particulars connected with their first publication.” Conjectural date assigned on the basis of JM to Paulding, 23 July 1818, acknowledging Paulding’s “note of the 16,” and enclosing the information sought here on the publication history of The Federalist.
